           Case 1:20-cv-05699-PAE Document 6 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AGRI EXOTIC TRADING, INC.,                                     Case No. 20-cv-5699

                                Plaintiff,                     CORPORATE
                                                               DISCLOSURE STATEMENT
                - against -

HU HOLDINGS, LLC t/a HU KITCHEN,
JORDAN P. BROWN and JESSICA L. BROWN,

                                Defendants.


        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, plaintiff Agri Exotic Trading,

Inc., by and through undersigned counsel, hereby certifies that it is not a publicly-traded entity and

has no other parent, subsidiaries or affiliates that are publicly held. There are no non-parties with

a financial interest in the outcome of this litigation.

Dated: July 23, 2020

                                                 Respectfully submitted,

                                                 McCARRON & DIESS
                                                 Attorneys for Plaintiff


                                             By: /s/ Gregory Brown
                                                 Gregory Brown
                                                 576 Broadhollow Road, Suite 105
                                                 Melville, New York 11747
                                                 Phone:        (631) 425-8110
                                                 Fax:          (631) 425-8112
                                                 gbrown@mccarronlaw.com
